DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, the claim limitation “there exist no more than one of the sensors of the matrix” in line 7-8 is indefinite because it is unclear what sensors the claim is referring to since the claims limits first sensors and second sensors. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori et al. (US 2004/0210127; hereinafter Kandori), in view of Hayashi et al. (US 5, 113, 136; hereinafter Hayashi).
Regarding claim 1, Kandori discloses a biomagnetic measurement instrument.  Kandori shows a magnetism measuring apparatus (abstract states “a biomagnetic measurement technique which can obtain a potential waveform corresponding to a ventricular muscle cell action potential in a non-invasive manner” and “magnetometer”; the Examiner notes that a magnetometer is an instrument used for measuring magnetic field) comprising: 
a sensor array (see 8-1 to 8-64 in fig. 2; par. [0037] states “FIG. 2 is a diagram showing an example of an array of detection coils 8 arranged in the cryostat 2 of FIG. 1. The detection coils 8 are integrated with the SQUID sensors. In the example shown in FIG. 2, the detection coils 8-1 to 8-64 integrated with the SQUID sensors are arranged in an 8.times.8 matrix.”) Configured to detect a magnetic field generated from a living body (par. [0033] states “A data processing method in the biomagnetic measurement apparatus of the present invention having a plurality of detection coils detecting, when a plane in parallel with a plane contacted with a living body is xy plane and an axis vertical to the (x, y) plane is z, element Bz in z direction of a magnetic field produced from the living body, and a data collection device collecting detected signal data of the element Bz in the z direction”), wherein the sensor array includes second sensors (par. [0033] states “detection coils”; the examiner notes that sensor (coil) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2) detecting magnetic field components in one direction (par. [0033] states “A data processing method in the bio-magnetic measurement apparatus of the present invention having a plurality of detection coils detecting, when a plane in parallel with a plane contacted with a living body is xy plane and an axis vertical to the (x, y) plane is z, element Bz in z direction of a magnetic field produced from the living body; the examiner notes that detecting magnetic field in Z axis direction is detecting magnetic field components in one direction and similar to what is disclosed in the specification of current application, par. [0046] of the PG Pub. version of the specification of the current Application states “The uniaxial sensors 112 are configured in such a way that the uniaxial sensors 112 can detect only magnetic fields in Z direction perpendicular to the measurement surface (XY plane)”);
the second sensors arranged at different positions in a matrix (the examiner notes that second sensor (coil) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2);
circuitry (see computer 6 in fig. 1) configured to reconstruct a current source of a current flowing inside of the living body based on the magnetic field signals obtained from the sensor array (see bottom image in fig. 4 showing “distribution of In” which is the distribution of current; par. [0040] states “This can obtain the distribution 15 of current vectors In (x, y) showing directions and magnitudes by straight lines with arrows. The distribution 15 of current vectors In shows actual data about a patient having Type I long QT syndrome.”; the Examiner notes that in par. [0061] of the PG. Pub. version of the specification of the current application states that the reconstruct a current source is “the current sources of currents flowing in nerve cells in a living body are reconstructed as illustrated in FIG. 6. In FIG. 6, a direction of an arrow indicates a current flow direction, and a length of an arrow indicates magnitude of a current.” ).
But, Kandori fails to explicitly state the sensor array also includes first sensors for detecting magnetic field components in plural directions (three directions), the first sensors and the second sensors being separately arranged at different positions in a matrix having an X-Y orientation defined by an X axis and a Y axis so that from any XY position in the matrix, there exists no more than one of the sensors of the matrix.
The Examiner notes that the present Application discloses that the second sensor comprises three coils for detecting magnetic field in three directions (par. [0045] of the PG. pub. version of the specification of current Application states “The triaxial sensors 111 can be realized by, for example, having one coaxial difference pick-up coil (for detecting magnetic fields in Z direction) and two planar difference pick-up coils (for detecting magnetic fields in XY directions) arranged perpendicular to each other in a cylindrical member”). 
In the same filed of endeavor, Hayashi discloses an apparatus for measuring magnetic field generated by a human body (abstract states “ An apparatus is provided for measuring a very weak magnetic field generated by a human body”).  Hayashi teaches a similar method as prior art Kandori to use a coil (second sensor) to detect magnetic field from patient (abstract states “measuring a very weak magnetic field generated by a human body”; col. 5, line 42 states “pickup coil 10”; col. 5, lines 38-39 states “Numeral 10 denotes a gradiometer”; claim 1 states “apparatus for measuring a very weak magnetic field such as that generated by a human body, comprising...a gradiometer for sensing the magnetic field”).  Furthermore, Hayashi teaches a first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor that can detect magnetic field in three directions; abstract states “External magnetic noise components coming from other magnetic sources and existing around an object whose magnetic field is to be measured are detected by compensation coils”) which detects magnetic field components in plural/three directions (col. 1, lines 48-50 states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions.”; claim 1 states “at least three compensation coils for detecting uniform magnetic fields existing around said gradiometer, said three compensation coils being oriented in three different directions.”).  Furthermore in fig. 6A, Hayashi teaches first sensor (combination of compensation coils 11-13) and second sensor (pickup coil 10) can be incorporated in a single holder (see 60 in fig. 6A).  Therefore once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the first sensors and the second sensors being separately arranged at different positions in a matrix so that, at any particular position in the matrix, only one of the first and second sensor is arranged.
Furthermore the examiner notes, once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the first sensors and the second sensors being separately arranged at different positions in a matrix having an X-Y orientation defined by an X axis and a Y axis so that from any XY position in the matrix, there exists no more than one of the sensors of the matrix.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to include the first sensor as taught by Hayashi in each sensor of the sensory array of Kandori, motivation lies in Hayashi that the first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor ) for detecting magnetic field in three directions will provide removing noise components and correctly measure the very weak magnetic field from the human body (abstract of Hayashi states “The compensation coils are oriented in multiple dimensional directions. The detected noise components are weighted and added to each other to correctly find the noise components. Thereafter, the noise components mixed in the objective very weak magnetic field are removed, thereby correctly measuring the very weak magnetic field”; col. 1, lines 48-53 of Hayashi states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions. Magnetic noise components detected by the three compensation coils are weighted and added to each other to find a noise magnetic field existing around the gradiometer”).
Regarding claim 2, Kandori discloses the invention substantially as described in the 103 rejection above, furthermore, Kandori shows the second sensors detect magnetic field component in one direction (par. [0033] states “A data processing method in the biomagnetic measurement apparatus of the present invention having a plurality of detection coils detecting, when a plane in parallel with a plane contacted with a living body is xy plane and an axis vertical to the (x, y) plane is z, element Bz in z direction of a magnetic field produced from the living body; the examiner notes that detecting magnetic field in Z axis direction is detecting magnetic field components in one direction and similar to what is disclosed in the specification of current application, par. [0046] of the PG Pub. version of the specification of the current Application states “The uniaxial sensors 112 are configured in such a way that the uniaxial sensors 112 can detect only magnetic fields in Z direction perpendicular to the measurement surface (XY plane)”), but Kandori fails to explicitly disclose first sensors detect magnetic field components in three directions. 
As stated above in claim 1 rejection, Hayashi teaches first sensor (combination of three coils 11-13 in fig. 4 is amount to first sensor that can detect magnetic field in three directions; abstract states “External magnetic noise components coming from other magnetic sources and existing around an object whose magnetic field is to be measured are detected by compensation coils”) which detects magnetic field components in three directions (col. 1, lines 47-50 states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions.”; claim 1 states “at least three compensation coils for detecting uniform magnetic fields existing around said gradiometer, said three compensation coils being oriented in three different directions.”).  Therefore once modified, each cylindrical tubes of the sensor array of Kandori in view of Hayashi will have the first and second sensors (once modified, each cylindrical tubes 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling of the claimed invention, to include the first sensor to detect magnetic field in many (three) directions as taught by Hayashi in each sensor of the sensor array of Kandori, motivation lies in Hayashi that the first sensor will to be able to detect magnetic field in three direction to  remove noise components and correctly measure the very weak magnetic field from the human body (abstract of Hayashi states “The compensation coils are oriented in multiple dimensional directions. The detected noise components are weighted and added to each other to correctly find the noise components. Thereafter, the noise components mixed in the objective very weak magnetic field are removed, thereby correctly measuring the very weak magnetic field”; col. 1, lines 48-53 of Hayashi states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions. Magnetic noise components detected by the three compensation coils are weighted and added to each other to find a noise magnetic field existing around the gradiometer”).
Regarding claim 3,  Kandori discloses the invention substantially as described in the 103 rejection above, furthermore, Kandori teaches a computer (see 6 in fig. 1), but fails to explicitly state the computer configured to remove artifacts based on the magnetic field signals.
Hayashi teaches removing artifacts (noise) based on the magnetic field signal obtained from the sensors (col. 1, lines 45-55 states “the gradiometer detects the magnetic field of an object to be measured as well as magnetic noise from an external uniform magnetic field. Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions. Magnetic noise components detected by the three compensation coils are weighted and added to each other to find a noise magnetic field existing around the gradiometer. The noise is subtracted from an output of the gradiometer to obtain a correct magnetic field of the object to be measured”; the examiner notes that the present application disclose the artifact as a noise component which is other than the target/patient, par. [0054] of the PG Pub. version of the specification states “the artifacts mean a noise component, other than the target...”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized removing artifacts based on the magnetic field signal obtained from the sensors in the invention of Kandori, as taught by Hayashi, to remove noise components and correctly measure the very weak magnetic field from the human body (col. 1, lines 53-57  of Hayashi states “The noise is subtracted from an output of the gradiometer to obtain a correct magnetic field of the object to be measured. In this way, a very weak magnetic field in a human body can be correctly measured”).

    PNG
    media_image1.png
    711
    634
    media_image1.png
    Greyscale
Regarding claim 4,  Kandori discloses the invention substantially as described in the 103 rejection above, furthermore, Kandori shows an area where the second sensors are arranged (see fig. 2 of Kandori on the right; par. [0033] states “detection coils”; the examiner notes that second sensor (i.e. detection coils) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori on the right).  
But, Kandori fails to explicitly state that the first sensors are arranged at regular intervals in the area where the first sensors and the second sensors are arranged. 
As stated above for claim 1 rejection, Hayashi teaches the first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor that can detect magnetic field in three directions; abstract states “External magnetic noise components coming from other magnetic sources and existing around an object whose magnetic field is to be measured are detected by compensation coils”) which detects magnetic field components in many/three directions (col. 1, lines 48-50 states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions.”; claim 1 states “at least three compensation coils for detecting uniform magnetic fields existing around said gradiometer, said three compensation coils being oriented in three different directions.”).  Therefore once modified, each cylindrical tubes of the sensor array of Kandori in view of Hayashi will have the first and second sensors (once modified, each cylindrical tubes 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and therefore, will have the first sensors arranged at regular intervals in the area where the first sensors and the second sensors are arranged.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to include the first sensor as taught by Hayashi in each sensor of the sensor array of Kandori, motivation lies in Hayashi that the first sensor for detecting magnetic field in three directions will provide removing noise components and correctly measure the very weak magnetic field from the human body (abstract of Hayashi states “The compensation coils are oriented in multiple dimensional directions. The detected noise components are weighted and added to each other to correctly find the noise components. Thereafter, the noise components mixed in the objective very weak magnetic field are removed, thereby correctly measuring the very weak magnetic field”; col. 1, lines 48-53 of Hayashi states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions. Magnetic noise components detected by the three compensation coils are weighted and added to each other to find a noise magnetic field existing around the gradiometer”).  The Examiner further notes that once modified, the sensor array of Kandori in view of Hayashi will have the first sensors arranged at regular intervals in an area where the first sensors and the second sensors are arranged which will provide removing noise from each of the second sensor of the sensor array using the detected magnetic field from each of the first sensor of the sensor array.

    PNG
    media_image1.png
    711
    634
    media_image1.png
    Greyscale
Regarding claim 5,  Kandori discloses the invention substantially as described in the 103 rejection above, furthermore, Kandori in view of Hayashi discloses the invention substantially as described in the 103 rejection above, furthermore, Kandori shows an area where the second sensors are arranged and the second sensors are arranged in each row and each column (see fig. 2 of Kandori on the right; par. [0033] states “detection coils”; the examiner notes that second sensor (i.e. detection coil) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori on the right, therefore, the second sensors will be in each row and column).
But, Kandori fails to explicitly state wherein the first sensors are arranged in the area, and that the first sensor are included in each row and each column.
As stated above for claim 1 rejection, Hayashi teaches the first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor that can detect magnetic field in three directions; abstract states “External magnetic noise components coming from other magnetic sources and existing around an object whose magnetic field is to be measured are detected by compensation coils”) which detects magnetic field components in many/three directions (col. 1, lines 48-50 states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions.”; claim 1 states “at least three compensation coils for detecting uniform magnetic fields existing around said gradiometer, said three compensation coils being oriented in three different directions.”). Therefore once modified, each cylindrical tubes of the sensor array of Kandori in view of Hayashi will have the first and second sensors (once modified, each cylindrical tubes 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and therefore, will have the first sensors and the second sensors arranged in such a way that the first sensors and the second sensors are included in each row and each column.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to include the first sensor as taught by Hayashi in each sensor of the sensor array of Kandori, motivation lies in Hayashi that the first sensor for detecting magnetic field in three directions will provide removing noise components and correctly measure the very weak magnetic field from the human body  (abstract of Hayashi states “The compensation coils are oriented in multiple dimensional directions. The detected noise components are weighted and added to each other to correctly find the noise components. Thereafter, the noise components mixed in the objective very weak magnetic field are removed, thereby correctly measuring the very weak magnetic field”; col. 1, lines 48-53 of Hayashi states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions. Magnetic noise components detected by the three compensation coils are weighted and added to each other to find a noise magnetic field existing around the gradiometer”).   The Examiner further notes that once modified, the sensor array of Kandori in view of Hayashi will have the first sensors and the second sensors arranged in such a way that the first sensors and the second sensors are included in each row and each column will provide removing noise from each of the second sensor of the sensor array using the detected magnetic field from each of the first sensor of the sensor array.

Regarding claim 6, Kandori and Hayashi disclose the invention substantially as described in the 103 rejection above, furthermore Kandori shows wherein the second sensors detect at least one magnetic field component in one direction perpendicular to a measurement surface of the sensor array (par. [0033] states “A data processing method in the biomagnetic measurement apparatus of the present invention having a plurality of detection coils detecting, when a plane in parallel with a plane contacted with a living body is xy plane and an axis vertical to the (x, y) plane is z, element Bz in z direction of a magnetic field produced from the living body; the examiner notes that detecting magnetic field in Z axis direction which is vertical/perpendicular to the (x,y) plane and similar to what is disclosed in the specification of current application, par. [0046] of the PG Pub. version of the specification of the current Application states “The uniaxial sensors 112 are configured in such a way that the uniaxial sensors 112 can detect only magnetic fields in Z direction perpendicular to the measurement surface (XY plane)”).

Regarding claim 7, Kandori and Hayashi disclose the invention substantially as described in the 103 rejection above, furthermore Kandori shows wherein the second sensors detect the magnetic field component in one direction perpendicular to a measurement surface of the sensor array (par. [0033] states “A data processing method in the biomagnetic measurement apparatus of the present invention having a plurality of detection coils detecting, when a plane in parallel with a plane contacted with a living body is xy plane and an axis vertical to the (x, y) plane is z, element Bz in z direction of a magnetic field produced from the living body; the examiner notes that detecting magnetic field in Z axis direction which is vertical/perpendicular to the (x,y) plane and similar to what is disclosed in the specification of current application, par. [0046] of the PG Pub. version of the specification of the current Application states “The uniaxial sensors 112 are configured in such a way that the uniaxial sensors 112 can detect only magnetic fields in Z direction perpendicular to the measurement surface (XY plane)”).
Regarding claim 8, Kandori and Hayashi disclose the invention substantially as described in the 103 rejection above, furthermore Kandori shows the second sensor is a SQUID sensor (par. [0002] states “The present invention relates to a biomagnetic measurement technique detecting a very weak magnetic field such as a magnetocardiogram and a magnetoencephalogram using an SQUID (superconducting quantum interface device) magnetometer as a superconducting device”).
Regarding claim 8, Kandori and Hayashi disclose the invention substantially as described in the 103 rejection above, furthermore in fig. 6A, Hayashi teaches first sensor (combination of compensation coils 11-13) and second sensor (pickup coil 10) can be incorporated in a single holder (see 60 in fig. 6A).  Therefore once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the first and second sensors alternatively arranged.
Regarding claim 16, Kandori discloses a biomagnetic measurement instrument.  Kandori shows a magnetism measuring apparatus (abstract states “a biomagnetic measurement technique which can obtain a potential waveform corresponding to a ventricular muscle cell action potential in a non-invasive manner” and “magnetometer”; the Examiner notes that a magnetometer is an instrument used for measuring magnetic field) comprising: 
a sensor array (see 8-1 to 8-64 in fig. 2; par. [0037] states “FIG. 2 is a diagram showing an example of an array of detection coils 8 arranged in the cryostat 2 of FIG. 1. The detection coils 8 are integrated with the SQUID sensors. In the example shown in FIG. 2, the detection coils 8-1 to 8-64 integrated with the SQUID sensors are arranged in an 8.times.8 matrix.”) Configured to detect a magnetic field generated from a living body (par. [0033] states “A data processing method in the biomagnetic measurement apparatus of the present invention having a plurality of detection coils detecting, when a plane in parallel with a plane contacted with a living body is xy plane and an axis vertical to the (x, y) plane is z, element Bz in z direction of a magnetic field produced from the living body, and a data collection device collecting detected signal data of the element Bz in the z direction”), wherein the sensor array includes second sensors (par. [0033] states “detection coils”; the examiner notes that sensor (coil) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2) detecting magnetic field components in one direction (par. [0033] states “A data processing method in the bio-magnetic measurement apparatus of the present invention having a plurality of detection coils detecting, when a plane in parallel with a plane contacted with a living body is xy plane and an axis vertical to the (x, y) plane is z, element Bz in z direction of a magnetic field produced from the living body; the examiner notes that detecting magnetic field in Z axis direction is detecting magnetic field components in one direction and similar to what is disclosed in the specification of current application, par. [0046] of the PG Pub. version of the specification of the current Application states “The uniaxial sensors 112 are configured in such a way that the uniaxial sensors 112 can detect only magnetic fields in Z direction perpendicular to the measurement surface (XY plane)”).
circuitry (see computer 6 in fig. 1) configured to reconstruct a current source of a current flowing inside of the living body based on the magnetic field signals obtained from the sensor array (see bottom image in fig. 4 showing “distribution of In” which is the distribution of current; par. [0040] states “This can obtain the distribution 15 of current vectors In (x, y) showing directions and magnitudes by straight lines with arrows. The distribution 15 of current vectors In shows actual data about a patient having Type I long QT syndrome.”; the Examiner notes that in par. [0061] of the PG. Pub. version of the specification of the current application states that the reconstruct a current source is “the current sources of currents flowing in nerve cells in a living body are reconstructed as illustrated in FIG. 6. In FIG. 6, a direction of an arrow indicates a current flow direction, and a length of an arrow indicates magnitude of a current.” ),
and a matrix including plurality of rows and a plurality of column and the second sensor is disposed in the plurality of rows and column such that no second sensor is closest sensor to another one of the second sensors (the examiner notes that second sensor (coil) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2), no second sensor is closest to another one of the second sensors (the second sensor is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2 with each cylindrical tube has its own housing, the examiner note that the second sensor being incorporated in each of the cylindrical tube with its own housing, therefore, the second sensor is not closest to the other second sensors since they are separated by the housing of the cylindrical tube).
But, Kandori fails to explicitly state the sensor array also includes first sensors for detecting magnetic field components in plural directions (three directions), the first sensors and the second sensors being separately arranged at different positions in a matrix so that, at any particular position in the matrix, only one of the first and second sensor is arranged, and that when the first sensors and the second sensors  disposed in the plurality of rows and columns such that no second sensor is closest sensor to another one of the second sensors.
The Examiner notes that the present Application discloses that the second sensor comprises three coils for detecting magnetic field in three directions (par. [0045] of the PG. pub. version of the specification of current Application states “The triaxial sensors 111 can be realized by, for example, having one coaxial difference pick-up coil (for detecting magnetic fields in Z direction) and two planar difference pick-up coils (for detecting magnetic fields in XY directions) arranged perpendicular to each other in a cylindrical member”). 
In the same filed of endeavor, Hayashi discloses an apparatus for measuring magnetic field generated by a human body (abstract states “ An apparatus is provided for measuring a very weak magnetic field generated by a human body”).  Hayashi teaches a similar method as prior art Kandori to use a coil (second sensor) to detect magnetic field from patient (abstract states “measuring a very weak magnetic field generated by a human body”; col. 5, line 42 states “pickup coil 10”; col. 5, lines 38-39 states “Numeral 10 denotes a gradiometer”; claim 1 states “apparatus for measuring a very weak magnetic field such as that generated by a human body, comprising...a gradiometer for sensing the magnetic field”).  Furthermore, Hayashi teaches a first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor that can detect magnetic field in three directions; abstract states “External magnetic noise components coming from other magnetic sources and existing around an object whose magnetic field is to be measured are detected by compensation coils”) which detects magnetic field components in plural/three directions (col. 1, lines 48-50 states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions.”; claim 1 states “at least three compensation coils for detecting uniform magnetic fields existing around said gradiometer, said three compensation coils being oriented in three different directions.”).  Furthermore in fig. 6A, Hayashi teaches first sensor (combination of compensation coils 11-13) and second sensor (pickup coil 10) can be incorporated in a single holder (see 60 in fig. 6A).  Therefore once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the first sensors and the second sensors being separately arranged at different positions in a matrix so that, at any particular position in the matrix, only one of the first and second sensor is arranged.
Furthermore the examiner notes, once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will have the first sensor disposed in the plurality of the rows and column such that only one of the first and second sensor is arranged, and that when the first sensors and the second sensors  disposed in the plurality of rows and columns such that no second sensor is closest sensor to another one of the second sensors. (the first sensor will be incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori with each cylindrical tube has its own housing with the first and second sensors, the examiner note that the second sensor being incorporated in each of the cylindrical tube with its own housing, therefore, the second sensor will not be closest sensor to the other second sensors since they are separated by the housing of the cylindrical tube).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to include the first sensor as taught by Hayashi in each sensor of the sensory array of Kandori, motivation lies in Hayashi that the first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor ) for detecting magnetic field in three directions will provide removing noise components and correctly measure the very weak magnetic field from the human body (abstract of Hayashi states “The compensation coils are oriented in multiple dimensional directions. The detected noise components are weighted and added to each other to correctly find the noise components. Thereafter, the noise components mixed in the objective very weak magnetic field are removed, thereby correctly measuring the very weak magnetic field”; col. 1, lines 48-53 of Hayashi states “Three compensation coils oriented substantially in different directions detect the magnetic noise in those directions. Magnetic noise components detected by the three compensation coils are weighted and added to each other to find a noise magnetic field existing around the gradiometer”).
Regarding claim 17, Furthermore the examiner notes, once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the matrix with the first sensors and the second sensor in a checkered pattern. 
Regarding claim 18, Furthermore the examiner notes, once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the matrix with the first sensors and the second sensor in a checkered pattern. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori et al. (US 2004/0210127; hereinafter Kandori), in view of Hayashi et al. (US 5, 113, 136; hereinafter Hayashi) as applied to claim 1 above, and further in view of Adachi et al. (“A SQUID System for Measurement of Spinal Cord Evoked Field of Supine Subjects”; IEEE TRANSACTIONS ON APPLIED SUPERCONDUCTIVITY, VOL. 19, NO. 3, JUNE 2009; hereinafter Adachi).
Regarding claim 9, Kandori in view of Hayashi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the current flows in nerves running in a spinal cord.  
Adachi is in the same filed of endeavor and discloses a SQUID system and a magnetometer (Abstract on page 861 states “An LTS SQUID biomagnetometer system was developed for the non-invasive diagnosis method of the spinal cord function for orthopedic and neurologic application”).  Abachi suggests that a SQUID bio magnetometer system can be used for Spinal Cord to measure magnetic field (Abstract on page 861 states “An LTS SQUID biomagnetometer system was developed for the non-invasive diagnosis method of the spinal cord function for orthopedic and neurologic application”; “Introduction” on page 861, right columns states “Abstract on page 861 states “We are investigating SQUID biomagnetic measurement systems to observe the temporal dependence of the cervical spinal cord evoked field (SCEF) distribution. The field map sequence is neurophysiological basis for a non-invasive diagnosis of the spinal cord function”; the Examiner notes that the spinal cord is made of nerve fibers and magnetic field generated from the nerve of Spinal cord is from moving current flow).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have utilized the teaching and suggestion of using  SQUID bio-magnetometer measuring magnetic field from nerve in spinal cord in the invention of Kandori in view of Hayashi, as taught by Abachi, to be able to localize nerve activity in the spinal cord to treat degenerative disorder of spinal cords, such as myelopathy (“introduction” in left column of Abachi states “its non-invasiveness and spatial/temporal resolution of the nerve activity localization are also attracting the interests of orthopedists and neurologists treating degenerative disorders of spinal cords, such as myelopathy”).

Response to Arguments
The previous rejection under 35 USC 112 (a) to claims 1-10 and 16 has been withdrawn in view of Applicant’s amendment to claims 1 and 16.
The previous rejection under 35 USC 112 (b) to claim 16 has been withdrawn in view of Applicant’s amendment to claims 1 and 16.
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on pages 7 and 8, with respect to prior art rejection of claims 1 and 16, the Examiner respectfully disagrees. 
The examiner understands that the Applicant’s amendment to claim 1 intended to cover figure 3 of the current application, however, the amended claim 1 is still broad and upon further consideration of the prior arts Kandori and Hayashi, the examines maintains that the prior arts still read on the broad amended claim 1 limitation. 
The examiner relied on prior art Kandori to show that the second sensors arranged at different positions in a matrix (the examiner notes that second sensor (coil) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2);
The examiner has relied on prior art Hayashi to teach a first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor that can detect magnetic field in three directions; abstract states “External magnetic noise components coming from other magnetic sources and existing around an object whose magnetic field is to be measured are detected by compensation coils”).  Furthermore in fig. 6A, Hayashi teaches first sensor (combination of compensation coils 11-13) and second sensor (pickup coil 10) can be incorporated in a single holder (see 60 in fig. 6A).  Therefore once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the first sensors and the second sensors being separately arranged at different positions in a matrix so that, at any particular position in the matrix, only one of the first and second sensor is arranged.
Furthermore the examiner notes, once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have  the first sensors and the second sensors being separately arranged at different positions in a matrix having an X-Y orientation defined by an X axis and a Y axis so that from any XY position in the matrix, there exists no more than one of the sensors of the matrix.
 
With regards to claim 16, The examiner understands that the Applicant’s amendment to claim 16 intended to cover figure 3 of the current application, however, the amended claim 16 is still broad and upon further consideration of the prior arts Kandori and Hayashi, the examines maintains that the prior arts still read on the broad amended claim 16 limitation. 

The Examiner has relied on prior art Kandori to teach a matrix including plurality of rows and a plurality of column and the second sensor is disposed in the plurality of rows and column such that no second sensor is closest sensor to another one of the second sensors (the examiner notes that second sensor (coil) is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2), no second sensor is closest to another one of the second sensors (the second sensor is incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2 with each cylindrical tube has its own housing, the examiner note that the second sensor being incorporated in each of the cylindrical tube with its own housing, therefore, the second sensor is not closest to the other second sensors since they are separated by the housing of the cylindrical tube).
The examiner has relied on prior art Hayashi to teach a first sensor (combination of three coils 11-13 in fig. 4 is amount to the first sensor that can detect magnetic field in three directions; abstract states “External magnetic noise components coming from other magnetic sources and existing around an object whose magnetic field is to be measured are detected by compensation coils”)  Furthermore in fig. 6A, Hayashi teaches first sensor (combination of compensation coils 11-13) and second sensor (pickup coil 10) can be incorporated in a single holder (see 60 in fig. 6A).  Therefore once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will also have the first sensors and the second sensors being separately arranged at different positions in a matrix so that, at any particular position in the matrix, only one of the first and second sensor is arranged.
Furthermore the examiner notes, once modified, each cylindrical tube of the sensor array of Kandori in view of Hayashi will have the first and second sensors (each cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori will have the first and second sensors), and fig. 6A of Hayashi shows that first sensor (compensation coils) goes on top of second sensor (pickup coil 10), and therefore, the sensor array of Kandori in view of Hayashi will have the first sensor disposed in the plurality of the rows and column such that only one of the first and second sensor is arranged, and that when the first sensors and the second sensors  disposed in the plurality of rows and columns such that no second sensor is closest to another one of the second sensors. (the first sensor will be incorporated in each of the cylindrical tube 8-1 to 8-64 in fig. 2 of Kandori with each cylindrical tube has its own housing with the first and second sensors, the examiner note that the second sensor being incorporated in each of the cylindrical tube with its own housing, therefore, the second sensor will not be the closest sensor to the other second sensors since they are separated by the housing of the cylindrical tube).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Llinas et al. (US 2016/0012011) disclose precise frequency-pattern analysis to decompose complex systems into functionally invariant entities. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793